Order entered March 14, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00204-CR

                      RAFAEL ARTURO DIAZ, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 199-80520-2020

                                       ORDER

      Appellant filed a timely pro se notice of appeal in this case and asked for the

appointment of counsel.

      We ORDER the trial court to conduct a hearing to determine whether

appellant is indigent and entitled to court-appointed counsel in this appeal. If the

trial court finds that appellant is entitled to court-appointed counsel, we ORDER

the trial court to appoint an attorney to represent appellant in the appeal. If the trial

court finds that appellant is not entitled to court-appointed counsel, the trial court
shall determine whether appellant will retain counsel to represent him in the appeal

and, if so, the name, State Bar number, and contact information for retained

counsel.

      We ORDER the trial court to transmit a supplemental record containing any

written findings of fact, any supporting documentation, and any orders to this

Court within THIRTY DAYS of the date of this order.

      We ORDER District Clerk Lynne Finley to file a supplemental clerk’s

record containing the appointment of counsel within THIRTY DAYS of the date

of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Angela

Tucker, Presiding Judge, 199th Judicial District Court; to Lynne Finley, Collin

County District Clerk; and to the Collin County District Attorney’s Office,

Appellate Division.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It shall be reinstated when the supplemental clerk’s record is filed,

the Court is notified that appellate counsel has been appointed, or the Court

otherwise deems it appropriate to do so.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE